DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 through 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the die having a center, and the thermally conductive post vertically beneath the center of the die” in lines 9 through 11.  The specification as filed does not disclose this limitation.  The applicant will note that the figures illustrate a cross section of the structure but do not indicate the location of the cross section relative to 
 For the purpose of examination the examiner will understand the limitation to refer to a centerline rather than a geometric center.  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


  Claim(s) 1, 4, 6, 11, 12, 13, 14, 15, 16, 20, 21, and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu (US 2017/0365581).
Regarding claim 1.
Yu teaches an electronic device package, comprising: a substrate (101) having a first side and a second side, the second side opposite the first side; a plurality of solder balls (101e) coupled to the first side of the substrate, a thermally conductive post (103a) extending from the second side of the substrate; and an electronic component (104a) supported by the thermally conductive post, wherein the thermally conductive post facilitates heat transfer between the electronic component and the substrate, and wherein the electronic component (104a) comprises a die directly attached to the thermally conductive post the die having a center, and the 

    PNG
    media_image1.png
    598
    597
    media_image1.png
    Greyscale

 Regarding claim 4.
Yu a mold compound (108) at least partially encapsulating the thermally conductive post (103a) (paragraph 36).
 Regarding claim 6.
Yu teaches the mold compound comprises ep[oxy (paragraph 36).
Regarding claim 11.
Yu teaches the thermally conductive post is electrically conductive and electrically coupled to the substrate and the electronic component (fig 3) (paragraph 35-38).
Regarding claim 12.
Yu teaches an electrical interconnect interface of the electronic component (104a) is oriented toward the substrate (101) (fig 3).
Regarding claim 13.
Yu teaches the thermally conductive post is electrically coupled to the electronic component via a solder ball (107a) coupled to the electrical interconnect interface and the thermally conductive post.
Regarding claim 14.
Yu teaches the thermally conductive post has an electrical resistance less than about 0.02 ohms (gold) (paragraph 23).
 Regarding claim 15.
Yu teaches a mold compound (108) at least partially encapsulating the thermally conductive post (fig 3).
 Regarding claim 16.
Yu teaches the thermally conductive post comprises a plurality of thermally conductive posts (!03a) and a laterally oriented bridge extending between two of the thermally conductive posts in communication with the electronic component (104a) to provide electrical routing.
 
    PNG
    media_image1.png
    598
    597
    media_image1.png
    Greyscale

 Regarding claim 20.
Yu teaches the thermally conductive post comprises a metal material (paragraph 23)
 Regarding claim 21.
Yu teaches the thermally conductive post comprises a copper (paragraph 23)
Regarding claim 22.
Yu teaches the thermally conductive post comprises a plurality of thermally conductive posts (fig 3).   
 Claim(s) 1, 4, 5, 6, and 8 through 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mihara (US 2006/0125072).
Regarding claim 1.
Mihara teaches an electronic device package, comprising: a substrate  (22) having a first side and a second side, the second side opposite the first side: a plurality of solder balls (29) coupled to the first side of the substrate: a thermally conductive post (25) extending from the second side of the substrate (22); and an electronic component (2,13) supported by the thermally conductive post (25), wherein the thermally conductive post (25) facilitates heat transfer between the electronic component (2,13) and the substrate (22), and wherein the electronic component comprises a die (4) directly attached to the thermally conductive post (fig 1,2) (paragraph 32-40). The die having a center and the thermally conductive post vertically beneath the center of the die.

    PNG
    media_image2.png
    531
    783
    media_image2.png
    Greyscale

Regarding claim 4.
Mihara teaches a mold compound (21) at least partially encapsulating the thermally conductive post (25) (fig 1) (paragraph 32-40).
 Regarding claim 5.
  Mihara teaches a top portion of the mold compound (21) and a top portion of the thermally conductive post (25) form a planar surface, and the electronic component (2,13) is disposed on at least a portion of the planar surface (fig 1).
Regarding claim 6.
Mihara teaches the mold compound (21) comprises an epoxy (paragraph 36).
Regarding claim 8.
Mihara teaches the electronic component comprises a plurality of electronic components in a stacked arrangement (fig 1). 
    PNG
    media_image3.png
    415
    935
    media_image3.png
    Greyscale

  Regarding claim 9.
Mihara teaches a second thermally conductive post extending from the second side of the substrate, wherein the first thermally conductive post (15) supports all of the plurality of electronic components and the second thermally conductive (25) posts supports fewer than all of the plurality of electronic components (fig 1).
Regarding claim 10.
 Mihara teaches the first thermally conductive post is at least partially encapsulated by a first mold compound, and the second thermally conductive post is at least partially encapsulated by a second mold compound (fig 1).
 Regarding claim 11.
Mihara teaches the thermally conductive post (25) is electrically conductive and electrically coupled to the substrate (22) and the electronic component (2) (fig 1).  
Regarding claim 12.
Mihara teaches an electrical interconnect interface (11) of the electronic component (2,13) is oriented toward the substrate (22) (fig 1).
 Regarding claim 13.
Mihara teaches the thermally conductive post (25) is electrically coupled to the electronic component via a solder ball coupled to the electrical interconnect interface and the thermally conductive post.
 Regarding claim 14.
Mihara teaches the thermally conductive post (25) has an electrical resistance less than about 0.02 ohms (paragraph 38).
Regarding claim 15
 Mihara teaches a mold compound (21) at least partially encapsulating the thermally conductive post (fig 1).
 Regarding claim 16.
Mihara teaches the thermally conductive post comprises a plurality of thermally conductive posts and a laterally oriented bridge (25) extending between two of the thermally conductive posts in communication with the electronic component to provide electrical routing (fig 14).   
   Claim(s) 1, 2, 3, 4, 6, 7, 8, 17, 20, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (2003/0038374).
Regarding claim 1.
Shim teaches an electronic device package, comprising: a substrate (20) having a first side and a second side, the second side opposite the first side: a plurality of solder balls (43) coupled to the first side of the substrate (20): a thermally conductive post (45) extending from the second side of the substrate (20); and an electronic component (13,11) supported by the thermally conductive post (45), wherein the thermally conductive post facilitates heat transfer between the electronic component and the substrate, and wherein the electronic component comprises a die (13) directly attached to the thermally conductive post (fig 2) (paragraph 24-27).  The die having a center and the thermally conductive post being directly beneath the center of the die (fig 3a) 
 
    PNG
    media_image4.png
    633
    727
    media_image4.png
    Greyscale

 Regarding claim 2.
 Shim teaches an electrical interconnect interface (37) of the electronic component is oriented away from the substrate (20) (fig 2) (paragraph 27).
 Regarding claim 3.
Shim teaches the electronic component (13,11) is electrically coupled to the substrate (20) via a wirebond (37) (fig 2) extending between the electrical interconnect interface and the substrate.
 Regarding claim 4.
Shim teaches a mold compound (41) at least partially encapsulating the thermally conductive post (45) (fig 2).
Regarding claim 6.
Shim teaches the mold compound (41) comprises an epoxy (fig 2) (paragraph 29).
Regarding claim 7. 
 Shim teaches a side portion of the thermally conductive post is exposed to atmosphere (fig 4b).
Regarding claim 8.
Shim teaches the electronic component (11,13) comprises a plurality of electronic components in a stacked arrangement (fig 2).
   Regarding claim 17.
Shim teaches a spacer (31) disposed on the substrate and a second electronic component (11) supported by the spacer (fig 2) (paragraph 32).
 Regarding claim 20.
Shim teaches the thermally conductive post comprises metal (paragraph 26).
Regarding claim 21
Shim teaches the thermally conductive post comprises copper (paragraph 26).
Regarding claim 22.
Shim teaches the thermally conductive post (45) comprises a plurality of posts (fig 2) (paragraph 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2004/0262774) in view of Wu (US 2008/0164605).
Regarding claim 1.
 Kang teaches an electronic device package, comprising: a substrate (51) having a first side and a second side, the second side opposite the first side;  a thermally conductive post (75,73) extending from the second side of the substrate (51); and an electronic component (53,71,87) supported by the thermally conductive post, wherein the thermally conductive post facilitates heat transfer between the electronic component and the substrate, and wherein the electronic component comprises a die directly attached to the thermally conductive post the die having a center, and the thermally conductive post (57,55) vertically beneath the center of the die (fig 6,7) (paragraph 49-50).

    PNG
    media_image5.png
    480
    650
    media_image5.png
    Greyscale

 Kang does not teach solder balls on coupled to the first side.
Wu teaches solder balls (180) coupled to a first side on a substrate (110) (paragraph 68) (fig 1a).
It would have been obvious to one of ordinary skill in the art to provide solder balls in order to facilitate electrical connection with other devices (Wu paragraph 69).
 Regarding claim 2.
Kang teaches an electrical interconnect interface (89) of the electronic component is oriented away from the substrate (fig 6) (paragraph 49-50).
 Regarding claim 3.
Kang teaches the electronic component is electrically coupled to the substrate via a wirebond (91) extending between the electrical interconnect interface and the substrate (fig 6) (paragraph 49-50).
Regarding claim 4.
Kang teaches a mold compound (83) at least partially encapsulating the thermally conductive post (fig 6) (paragraph 47-50).
 Regarding claim 5.
Kang teaches a top portion of the mold compound (59,83) and a top portion of the thermally conductive post (61a,57,55) form a planar surface, and the electronic component (53,71,87) is disposed on at least a portion of the planar surface.
Regarding claim 6.
Kang teaches the mold compound (59,83) comprises epoxy (paragraph 47)
  Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (2003/0038374) as applied to claim 1 above and further in view of Lin (US 2015/0021760).
Regarding claim 18
Shim teaches elements of the claimed invention above.
Shim does not teach the dimensions of the thermally conductive post.
Lin teaches the thermally conductive post (215) has a thickness of at least about 100 pm (paragraph 31).
It would have been obvious ton one of ordinary skill in the art to form a post that has a thickness of 100 microns in order to provide sufficient thickness to provide stability to an overlying electronic device.
Regarding claim 19.
Shim teaches elements of the claimed invention above.
Shim does not teach the dimensions of the thermally conductive post.
Lin teaches the thermally conductive post (paragraph 215) has a height of at least about 120 pm (paragraph 31).
It would have been obvious ton one of ordinary skill in the art to form a post that has a thickness of 120 micron in order to provide sufficient space for an adjacent die.  
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817